                     Case 3:19-mc-80046-JCS Document 3 Filed 02/20/19 Page 1 of 2



               Clayton C. James (Cal. Bar No. 287800)
           1   clav.iames@hoganlovells.cotn
               HOGAN LOVELLS US LLP
           2   4085 Campbell Avenue, Suite 100
               Menlo Park, CA 94025
           3   Telephone: (650) 463-4000
               Facsimile: (650) 463-4199
           4
                                                                                       FEB 20
           5   Attorneysfor Apple Inc.                                                 SUSAN Y. SOONG
               and Apple Korea, Inc.                                               CLERK, U.S. DISTRICT COURT
           6                                                                      NORTH DISTRICT OF CALIFORNIA

           7

           8

           9

          10

          11

          12

          13                                 UNITE              ESJMS       CT COURT

          14                              NORTHE

          15

          16                                                     Case No.
               IN RE EX PARTE APPLICATION OF
          17   APPLE INC. AND APPLE KOREA, INC.
                                                                CORPORATE DISCLOSURE STATEMENT
          18                          Applicants.               OF APPLE me. AND APPLE KOREA, INC.
          19

          20           Pursuant to Fed. R. Civ. P. 7.1, Applicant Apple Inc. states that it does not have a parent
          21    corporation and that it is not aware of any publicly held corporations owning ten percent or more of
          22    its stock. Applicant Apple Korea, Inc. identifies Apple Inc. as its parent and states that it is not
          23    aware of any publicly held corporations owning ten percent or more of its stock.
c.:: j
          24
jf-'- V
t.
          25
C")
          26

          27

          28

                CORPORATE DISCLOSURE STATEMENT OF APPLE INC. AND APPLE KOREA, INC.

                                                            1
Case 3:19-mc-80046-JCS Document 3 Filed 02/20/19 Page 2 of 2
